1                                UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3      ESTEBAN HERNANDEZ,
4                                                        2:18-cv-1449-MMD-CLB
                                     Plaintiff,
5         v.
                                                         ORDER
6       WARDEN HOWELL, et al.,
7
                                 Defendants.
8

9           The Office of the Attorney General did not accept service of process on behalf of

10   Henry Landsman, M.D. who is no longer an employee of the Nevada Department of

11   Corrections (ECF No. 53). However, the Attorney General has filed the last known address

12   of this defendant under seal (ECF No. 54). If plaintiff wishes to have the U.S. Marshal

13   attempt service on this defendant, he shall follow the instructions contained in this order.

14          The Clerk shall ISSUE a summons for the above-named defendant and send the

15   same to the U.S. Marshal with the address provided under seal (ECF No. 54). The Clerk

16   shall also SEND sufficient copies of the complaint (ECF No. 50), the screening order (ECF

17   No. 49), and this order to the U.S. Marshal in Las Vegas for service on the defendant. The

18   Clerk shall SEND to plaintiff one USM-285 form. Plaintiff shall have until Friday, June 18,

19   2021, to complete the USM-285 service form and return it to the U.S. Marshal, 333 Las

20   Vegas Blvd. South, Room 2058, Las Vegas, NV 89101.

21          If plaintiff fails to follow this order, the above-named defendant will be dismissed for

22   failure to complete service of process pursuant to Fed.R.Civ.P. 4(m).

23           May 28, 2021
     DATED: __________________

24                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                     1
